DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 6/13/2019 have been considered by the examiner

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takenaka (US 20120029783)

Regarding claims 1-2 & 8-9 the claims are directed toward a method that is configured to the control device as claimed in claims 10-11 & 17-18. The cited portions of Takenaka used in rejections of claims 10-11& 17-18 disclose where the control device performs the claimed methods as recited in claims 1-2 & 8-9. Therefore claims 1-2 & 8-9 are rejected under the same rational as claims 10-11 & 17-18.


a control device for a transportation vehicle, wherein the control device comprises. a processor to carry out a method for estimating a coefficient of friction of a roadway by a transportation vehicle, (Takenaka, [see Fig 14, [0543] “the updating increasing/decreasing manipulated variable determiner 35 in this embodiment includes processors 35a and 35b, which input all of the friction coefficient increasing/decreasing manipulated variables”.) wherein a control device of the transportation vehicle receives a first estimate of a maximum horizontal force which is transmitted by a wheel of the transportation vehicle to the roadway from a slip control system wherein the control device (Takenaka [0174] “and a lateral acceleration sensor 15, which generates an output based on the acceleration in the direction of the pitch axis of the vehicle 1 (the lateral direction (horizontal direction) of the vehicle body 1B).”) DMS 14630055.1Preliminary AmendmentAtty. Docket: 52461-293664New U.S. National Phase Application based on InternationalPage 7 of 10 Appln. No. PCT/EP2017/080822 filed 29 November 2017receives a second estimate of a wheel contact force of the wheel from a damping control; (Takenaka, see Figs 2A and 2B, [0196] “the road surface reaction force acting on each wheel 2-i from a road surface is a resultant force vector of the driving/braking force, which is a translational force component in the x-axis direction of the i-th wheel coordinate system, a lateral force, which is a translational force component in the y-axis direction thereof, and a ground contact load, which is a translational force component in the yaw-axis direction”. See also [0269] “the wheel ground contact load estimator 24a calculates the ground contact load estimated value Fz_i_estm of each wheel 2-i.”.) and calculates the coefficient of friction based on the estimates from the wheel contact force and the horizontal force as a vehicle-independent coefficient of friction. (Takenaka [0228] “Then, the .mu. estimating means 26 uses these input values to calculate the road surface friction coefficient estimated value .mu._estm, which is the estimated value of the road surface friction coefficient .mu..”.)

Regarding claim 11, Takenaka teaches the control device of claim 10, wherein the coefficient of friction is discarded, or the calculation of the coefficient of friction is omitted in response to a fluctuation in wheel load being greater than a predetermined maximum value. (Takenaka [0276] “If the change in the ground contact load Fz_i of each wheel 2-i is regarded sufficiently small, then the processing in S102 may be omitted and the ground contact load estimated value Fz_i_estm may be set to a predetermined value that has been set beforehand (e.g., the ground contact load reference value Fz0_i).”.)

Regarding claim 17, Takenaka teaches the control device of claim 10, wherein the coefficient of friction is determined on a front wheel of the transportation vehicle and is transmitted as a predicted coefficient of friction to a control device for a rear wheel of the transportation vehicle. (Takenaka, see Fig 16, item 51a and Fig 17, step S51-1 that shows the steps of calculating the coefficient of friction for the front wheels and sending this information to the determiner as a prediction for the calculation of the rear wheel coefficient of friction. See also [0582] “the friction coefficient lower limit value determiner 51a, first in S51-1, calculates a front wheel resultant friction force lateral component detected value Ffy_sens, as a detected value of a lateral component of the vehicle 1 and a rear wheel resultant friction force lateral component detected value Fry_sens, as a detected value of a lateral component of the vehicle 1”.)

Regarding claim 18, Takenaka teaches the control device of claim 17, wherein a coefficient of friction in a surface region of the roadway over the front wheel is detected as being smaller than a predetermined minimum value, and a steering-wheel control is controlled by a steering signal which drives around the surface region with the rear wheel or drives through the region with a predetermined wheel position taking into account the coefficient of friction. (Takenaka [0175] “The controller 20 then carries out predetermined arithmetic processing based on a program, which has been installed beforehand, while using the received detection data and set data, which has been stored and 

Allowable Subject Matter

Claims 3-7, 12-16 are objected to as being dependent upon rejected base claims but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

1.	The following is a statement of reasons for the indication of allowable subject matter:

With regard to claims 3-6 and 12-16, the prior art does not teach or suggest, in addition to the other limitations, wherein the control device or a method wherein the control device receives class information of a surface class of a driving surface of the roadway from an environment detection sensor and stores the calculated coefficient of friction in a memory under the surface class as a statistical coefficient of friction, and calculates a coefficient of friction again when driving over another roadway for which the environment detection sensor signals the same surface class, and recursively updates the statistical coefficient of friction in the memory with the coefficient of friction.


Prior Art

The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a method for estimating a friction of a roadway by a transportation vehicle, control device and transportation vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661